Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          
                                                     Response to Amendment
Based on applicant’s amendment, filed on 2/15/202, see page 2 through 10 of the remarks, also telephone interview on February 25, 2021, with respect amended claim 2, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f) and rejection of 102(a)(20 for claims 2-16, are hereby withdrawn.    
             The claims 2-16 now renumbered as 1-15 are allowed.  


                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Timothy D. Maclntyre, Reg No. 42,824), on February 25, 2021, without traverse.

           The amended claim 2 as follows: 
          Cancel claim 1.

           Claim 2. (Currently Amended) An image evaluation device, comprising:
           a processor; and 
           a non-transitory storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
           	a determination result acquisition unit configured to acquire a determination result of determining a presence or absence of a difference between an object image that is one of a plurality of images that include three or more images obtained by imaging substantially the same spatial region and each of reference images that are images other than the object image among the plurality of images; and
           	an evaluation index acquisition unit configured to acquire an evaluation index for the plurality of images on the basis of at least one of the number of determinations of the presence of the difference between the object image and each reference image and the number of determinations of the absence of the difference between the object image and each reference image,
           wherein the plurality of images are time-series images,
           	wherein the determination result acquired by the determination result acquisition unit indicates the presence or absence of a difference between a small image of a region within the object image and a small image of a region within the reference image, and
           wherein the evaluation index acquisition unit is configured to obtain a result of determining the number of pairs of regions determined to have a difference between small images among each pair of a region within the object image and a region within each image of the time-series images other than the object image as the evaluation index.




                                          REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the plurality of images and an evaluation index acquisition unit configured to acquire an evaluation index for the plurality of images on the basis of at least one of the number of determinations of the 10presence of the difference between the object image and each reference image and the number of determinations of the absence of the difference between the object image and each reference image.
           Based on applicant’s amendment, with respect to claim 2, representative of claims 15 and 16, the closest prior art of record (Shimizu), reference is directed to an image encoding device and an image decoding device encodes with a low overall output size while preventing encoding-efficiency degradation in occlusion regions. When encoding a multi view image comprising a plurality of images from different perspectives, this device, using a reference image from a different perspective from a target image being encoded and a reference depth map for a subject in said reference image, encodes while performing image prediction across different perspectives, but does not teach or suggest, among other things, “wherein the determination result, indicates the presence or absence of a “difference between a small image” of a region within the object image and a small image of a region within the reference image, and wherein the evaluation index acquisition unit is configured to obtain a result of determining the “number of pairs of regions” determined to have a difference between small images among each pair of a region within the object image and a region within each image of the time-series images other than the object image as the evaluation index”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Shimizu) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 25, 2021